Citation Nr: 1513998	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from September 1997 to May 1999 and from October 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the VA RO in Providence, Rhode Island, that, in part, denied service connection for an acquired psychiatric disability and a right shoulder disability.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has thus recharacterized the issue on appeal and will consider entitlement to service connection for all psychiatric diagnoses raised by the record.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has had an acquired psychiatric disability at any time during the course of the appeal.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran has been provided with an examination addressing his claimed acquired psychiatric disability.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. 

While neither the Veteran nor his representative have directly argued that the Veteran's psychiatric examination was inadequate, the Veteran's representative stated in March 2015 that "given the multiple disorders diagnosed by other providers, further assessment may be required including an opinion on whether the [V]eteran suffered from a diagnosable psychiatric disorder at any time during the appeal period.  The Board finds that such further assessment is unnecessary because, as discussed in further detail below, the weight of the medical evidence of record, to the extent that it shows treatment for an acquired psychiatric disability during the appeals period, indicates that the Veteran has only past diagnoses of an acquired psychiatric disability, not current diagnoses.  

The Board, therefore, finds the existing psychiatric examination to be adequate for the purpose of rendering a decision as to the issue of entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran requested the opportunity to present testimony before the Board, and he was scheduled to appear at a February 2015 hearing.  The Veteran did not report for his scheduled hearing and did not present good cause for having failed to appear.  Under the circumstances, the Veteran's request for a Board hearing is considered withdrawn.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement that a claimant have a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

At issue in this case is whether the Veteran has been diagnosed with an acquired psychiatric disability at any time during the pendency of the appeal.  The Veteran filed his claim for benefits in November 2010.  The Board will thus examine whether the evidence supports a finding that the Veteran has manifested an acquired psychiatric disability at any time after November 2010.

By way of history, the Board notes that the Veteran first sought psychiatric treatment for irritability and depression in December 2008.  The Veteran reported at that time that the onset of his symptoms began in September 2008 when charges of embezzlement were brought against him that prevented his redeployment.  The Veteran was awaiting trial at that time.  The Veteran was diagnosed with major depressive disorder.  A separate December 2008 treatment record assigned the Veteran with the diagnoses of anxiety disorder NOS and depressive disorder NOS.  In a January 2009 note from a telephone conversation, a VA clinician noted that the Veteran was having considerable stress due to his legal case.  In October 2009, the Veteran was again diagnosed with anxiety disorder NOS and depressive disorder NOS.  The Veteran reported that he was sentenced to six months of home confinement for embezzlement, would serve 2 1/2 years of probation, pay financial restitution, and perform community service.  The Veteran was treated for anxiety disorder NOS and depressive disorder NOS again in November 2009.  

Records from June 2010 to September 2010 indicate that a private clinician diagnosed the Veteran with and treated the Veteran for attention deficit disorder during that time.   

The record indicates that the Veteran failed to report to many scheduled psychiatric appointments until November 2010, which is also when the Veteran filed his instant claim for benefits.  In November 2010, the Veteran reported that his depression was much improved.  Treatment records from November 2010 and December 2010 diagnosed the Veteran with a history of anxiety disorder NOS and depression NOS, with both disabilities in remission.  The Veteran underwent a VA psychiatric examination in February 2011, at which time the examiner diagnosed the Veteran with anxiety disorder NOS that was currently in remission, finding that the Veteran did not currently meet the criteria for any clinical disorder.

Upon review of this evidence, the Board finds that the Veteran was indeed treated for an acquired psychiatric disability from approximately December 2008 to November 2009, and the Veteran's treatment records suggest that the Veteran's psychiatric symptoms were due primarily to the criminal charges that were pending against him at that time.  The Board cannot find, however, that the Veteran has experienced an acquired psychiatric disability at any time since he filed his claim for compensation in November 2010.  From November 2010, the Veteran was diagnosed only with a past history of psychiatric disability, rather than a current disability.  Furthermore a VA examiner agreed with this assessment of the evidence, finding that the evidence showed that the Veteran did not currently meet the criteria for any clinical disorder.

With respect to the Veteran's lay statements regarding the symptoms that he attributes to an acquired psychiatric disability, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences constitute an acquired psychiatric disability or otherwise rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish a current acquired psychiatric disability at this time.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.


REMAND

The Veteran underwent a VA examination of his right shoulder disability in March 2011.  The Board finds this examination to be inadequate for several reasons.  The examiner found that the Veteran's right shoulder was "normal . . . with pain as noted," yet also opined that the injury to the Veteran's right shoulder was caused by his active duty service.  With this apparent contradiction, it is unclear to the Board whether the examiner found that the Veteran suffered from a right shoulder disability at all.  Additionally, the examiner did not appear to rely on or order any imaging studies of the Veteran's right shoulder.  This omission is significant given the numerous medical findings of record preceding the Veteran's November 2010 claim for benefits that the Veteran suffered from chronic rotator cuff tendinitis.  

The Board also notes that in March 2015, the Veteran's representative argued that the Veteran's right shoulder disability could be secondarily related to his other service-connected disabilities.  

Accordingly, on remand, the Veteran should be provided with an additional examination addressing the nature and etiology of his right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disability.  The examiner should:

a)  Describe the nature of the Veteran's right shoulder disability.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right shoulder disability either began during or was otherwise caused by the Veteran's military service.

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right shoulder disability was caused by any of the Veteran's service connected disabilities (that is, a low back disability, migraine headaches, scarring, radiculopathy of the lower extremities, or a right wrist strain).

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right shoulder disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service connected disabilities (that is, a low back disability, migraine headaches, scarring, radiculopathy of the lower extremities, or a right wrist strain).  If aggravation is found, the extent thereof must be set forth.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


